DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inference unit for automatically inferring new output facts” and “a learning unit for automatically learning” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

As noted above, claims 1-9 are subject to interpretation under 35 USC § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As such, the claimed “system” is being interpreted as including structural hardware elements (i.e. “inference unit”). Therefore, the claims are not subject to a rejection under 35 USC § 101 as being directed to software per se. Note that if the claims were not subject to interpretation under 35 USC § 112(f), they may present issues for being directed to software per se.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim limitation “an inference unit for automatically inferring new output facts” (claims 1 and 11) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig. 1, element 12 and p. 10 generally describe an inference unit, but fails to specifically describe any corresponding structure, material, or acts for performing and linking to the function.  
Claim limitation “a learning unit for automatically learning” (claim 7) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig. 1, element 13 and p. 10 generally describe a learning unit, but fails to specifically describe any corresponding structure, material, or acts for performing and linking to the function.  
The dependent claims carry the limitations of the parent claim.
Therefore, claims 1-9 and 11 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the number of available axis control features" in line 12. Claim 1 recites the limitation "the number of available axis control modes" in line 13. Claim 1 recites the limitation "the number of available axis control parameters" in line 15. There is  a number …,” respectively.
Claim 10 contains limitations similar to claim 1 and is rejected for the same reasons indicated above. Similarly, dependent claims 2-9 and 11 are rejected as carrying the limitations of the parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over cited art of record "Intelligent manufacturing system of impeller for computer numerical control (ONC) .

	In regard to claim 1, Wang discloses:
1. A system for tuning of axis control of a multi-axis machine, comprising: See Wang, Fig. 1, section 5. Note that Wang describes the system in the context of computer numerical control (“CNC”) programming, which inherently requires a computer to effectuate any programming. The system of Wang is implemented using computer components. 
a knowledge base for acquiring and maintaining factual knowledge associated with the tuning of the axis control, See Wang, Figs. 1and 2, e.g. “General knowledge base of CNC.” Also see section 2 and section 5 p. 4581 col. 2, ¶ 4-5 and p. 4582 col. 1, ¶ 1.
the factual knowledge having a uniform ontology and a uniform data representation, and See Wang, section 3.2, describing an object based syntax for knowledge representation providing a uniform ontology and data representation.
the factual knowledge comprising known input facts associated with known output facts; and See Wang, Figs. 1 and 2, section 2 and section 5 p. 4581 col. 2, ¶ 4-5 and p. 4582 col. 1, ¶ 1-2, e.g. “The process decision-making template  
an inference unit for … inferring new output facts associated with given new input facts in accordance with the factual knowledge; See Wang, section 3.3, “Knowledge inference.” Also see Figs. 3-4 and 7, and section 5, p. 4582, col. 1, ¶ 2, e.g. “This then deduces the main parameters (tool, spindle speed, feed rate, allowance, etc) to finish an operation from the work-piece material, machining position, processing methods, and a generalized knowledge of the impeller.”
Wang does not expressly disclose automatically inferring. However, this is taught by Park. See Park, Fig. 4, sections 4.2-4.3, generally describing the use of a neural network to train a knowledge base that is used to automatically determine new output (e.g. “an appropriate machining parameter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s inference with Park’s neural network in order to find appropriate parameters as suggested by Park.
the output facts respectively including:
 at least one of  [a] number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “tool.”
at least one of  [a] number of available axis control modes associated with each of the at least one of the number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “spindle speed.”
at least one of  [a] number of available axis control parameters associated with each of the at least one of the number of available axis control modes, and p. 4582, col. 1, ¶ 2, e.g. “allowance.”
Wang does not expressly disclose acceptable values for each of the at least one of the number of available axis control parameters; and However, this is taught by Ganapathi. See Ganapathi, ¶ 0124, e.g. “For the given scope that is indexed or parameterized by the scope-level data request related fields, the expert input may also define a first acceptable set 302 of parameter values for a first parameter.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ganapathi’s acceptable values with Wang’s parameters in order to provide the best values for exploration as suggested by Ganapathi.
the inference unit being configured for automatically inferring, in accordance with the factual knowledge, the new output facts associated with the new input facts, if the new input facts represent interpolations or extrapolations of some of the known input facts. See Wang, section 3.3 on p. 4579, describing inference using “case similarity calculation” as a form of interpolation or extrapolation of known cases, i.e. input facts, in order to find a solution, i.e. new output facts.

	In regard to claim 2, Wang discloses:
2. The system of claim 1, the axis control of each of the multiple axes respectively being associated with 
a number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “tool.”
a number of available axis control modes associated with the number of available axis control features and  Wang, p. 4582, col. 1, ¶ 2, e.g. “spindle speed.”
a number of available axis control parameters associated with the number of available axis control modes. p. 4582, col. 1, ¶ 2, e.g. “allowance.”

	In regard to claim 3, Wang discloses:
3. The system of claim 1, the input facts respectively comprising at least one of a machining method, a machining tool, a machined material, a tolerable surface quality, a tolerable accuracy, and a tolerable machining time. See Wang, p. 4577, section 1, ¶ 1, e.g. “machine tools.”


4. The system of claim 1, the knowledge base being configured for acquiring the factual knowledge from a plurality of manufacturing or test cases on a plurality of multi-axis machines. See Wang, section 2, e.g. “The general knowledge base system is mainly composed of the practical case base of CNC parts programming, the CNC programming process knowledge base system, the CNC machining tool library, the cutting parameter library, the post processor library, and the library of CNC machine tools.” 

	In regard to claim 5, Wang discloses:
5. The system of claim 1, wherein a contradiction within the respective output facts is prevented by mutual exclusion or limitation of contradicting output facts according to known heuristics. See Wang, Fig. 6 and related sections of section 5, describing a decision making heuristic for providing solution output facts. Note that limiting contradicting outputs is an inherent quality of the decision making process that prevents contradictions.

	In regard to claim 6, Wang discloses:
6. The system claim 1, the inference unit being configured for automatically inferring, in accordance with the factual knowledge, the new output facts associated with the new input facts based on the associations between the known input facts and the known output facts. See Wang, section 3.3, describing the use of a case library providing an association of input and output.

	In regard to claim 7, Wang does not expressly disclose:
7. The system of claim 1, further comprising a learning unit for automatically learning the associations between the known input facts and the known output facts. However, this is taught by Park. See Park, Fig. 4, Section 4.1, e.g. “neural nets generate their own knowledge by learning from domain examples.” Also see sections 4.2-4.3, generally describing the use of a neural network to train a knowledge base that is used to automatically determine new output (e.g. “an appropriate machining parameter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s inference with Park’s neural network in order to find appropriate parameters as suggested by Park.

	In regard to claim 8, Wang and Park also teach:
8. The system of claim 7, the learning unit being configured for automatically learning the associations between the known input facts and the known output facts based on machine learning. See Park, Fig. 4, Section 4.1.

	In regard to claim 9, Wang discloses:
9. The system of claim 8, the learning unit being configured for automatically learning the associations between the known input facts and the known output facts based on supervised machine learning using the factual knowledge. See Park, Fig. 4, 

	In regard to claim 10, Wang discloses:
10. A method of operating a system for tuning of axis control of a multi-axis machine, comprising: See Wang, at least Fig. 3, depicting a flowchart method.
All further limitations of claim 10 have been addressed in the above rejection of claim 1.

	In regard to claim 11, parent claim 10 is addressed above. All further limitations have been addressed in the above rejection of claims 1 and 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2018/0341248 by Mehr et al. teaches the use of a knowledge base including an inference system in a manufacturing system (see ¶ 0150).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/            Primary Examiner, Art Unit 2121